OFFICE   OF THE   ATTORNEY      GENERAL        OF TEXAS
                       AUSTIN




                              opinion   lo.     o-3690
                             Ber    whether mtiperlntendent of Ini
                                    dawndent aahool dirtr%ot may
                                   ‘at-the lametimeserve.ar aeime-
                                    tary      of ,the board of trurteea.

                                letter of Dotober 9, 1941, vhioh




       “said trwtees’uhallmeetwithin           twetity days
 after’ the eleotion,   or aa.aoon’thereaiter      as possl-
,ble, for the purpose of.organising.          A majority of
 said board &all     odnstitute a Quorum to do businers.
 They shall ahoose from.thelr      number a prealdent,
 and.they ahEll ohoow aa~WQ?2Wy, a tr!asurer,             as-
 eeeaor and collector    of~tax@#, and other neoeaeary
‘oifloers.and   oommitteea.’

     c The emplojnnent of a auperlntendent ia governed by Arti-
fZ&J, Revised Civil Statutea, whiokve quote aa follovs:
                                                                                 392

    Honorable 1. A. Woods, page 2



                      "The Board of trustee8 or any ofty or tovn
               OP any independent aohool biatrlot       mar employ a
               superintendent,   prinoipal,    teacher, OP other exeou-
               tire offioera   in the aahoola therein for a term not
               to exeeed~thwe yerud, provided that the Board of
              truateea    of an tidependant aehool dirtriot     vhioh
               ha&a aoholaatio population 0f.5~000 or mope lnthe
               last preoedlng aahoJ*at&o yew may.employ a .aupe~-
               lntendent, prinOipa1, teacher, OP other executive
               offloera   tn the rohoola therein     ror a term not to
               exoead five yeara.     All~tvelve-month    oontrahtr made
               by truateeb of lndepeudent lohool diatriota       witQ
               employee8 herein mentioned ahall begin eon July
‘. j.     .‘.. firat and end on June 30th ofi the yeas terml.Mt-
          .; ing the eonfiraotim                  i

                You vant to know whether the superintend&         of school8
~2%  may alao nerve aa aeoretary OS the board ot truateea.         Ue are of
r-‘
;’ . Ii* ogd.nlon that--he omlaot.-
,,~. 4,.    ’ ;
                It $8 aettled~lav   iri Tda    that-the ‘same person cannot
ii .hold :two lna~tible      offloea . 9 Tex. Jur. 3%; Kugle v. Olen
     Bore Independent Sahool Matriot,       50 S.Y. (2d) 375. .Offigea are
     inoomp8tlble.ii   the dutlea attached to one’are fnoonalatent or in
     wrUl.iot tith the dutiSa attaahed to the other.        Thomae v. Abernathy
     Oounty-U.ne-Indbpendent Sohool Matbiot,        290 S.Y. 152.

                    lie believe that the dutPei-attaohed   to the office of
        superintendent ol.an independent aohool dirtriot      are inoonaiatent
        rlth those o? eeoretary to the board.of trnrteeq of such dletrlot.
        Ye quote the iollovlng     lknu’the ~oplnlon In the Abernathy case,
        olted above:
               .
                     “In OUT opinion the offiCier of aohool truatse
             and elderman are 1noompatlble;‘~for. under our eya-
              tern there are in the oity oounoll or board of alder-
             men va~ioua dlreotory add 8uDervirory povera exert-
              able lwreapeot    to aohool property looated vithln
              the oity or town and In reapeot to the duties of
              aohool trustee per$ormable vithin ita llmite....”
              (Emphaaie supplied)

                   The aeoretary generally signs oontracts made by the board
        or trueteea and warrants OS the diatrlot   to ita teachers a& em-
        RlOyeea.   If the mmretary were also.auperlntendent,   he would then,
                                      ‘,
                                                                              393


Bonorable    L. A. Woods, page    3

am seoretary,  sign him ovn oontr6kgt and the varrant to him ln hia
oapaoity    am superintendenti.Th6~aeoretary is ~eaponsible iOr the
mlnutea of $he various meethga of the,board,      and he must be pre--
rent at the meetings to reoord what transpired     therein.  -He Vould
be present vhen matters relating   to him ai l uperlntendent would
be dlaouased.   He vould be In e positionto    lnfluenod ‘hembermof
the board, bnd ,they oould not hot am ireily were the auperrint&l&nt
totally  dlaoomeoted vith theis meetings.    While vex-+at preaome
that he vould~ OPFJ out the dutiea~of both,oriioea     p-&perly aud ao-
oording to law, this presumption does not ellmlmte       the above men-
tioned inoonaiatenoiea~

            It la the opinion oi this depkmnt,     tharefore,        that
the offioes   are lnooaipatible. Aeoomllngly, your, question        is an?-
vered In th6 IwzqwVe.
                                               Very truly   you-8

                                           ATTORRBYORRRRALOY TgULS